Citation Nr: 0618967	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-33 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), among 
other things, amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims.  This law also eliminated the concept of a well-
grounded claim.  VCAA further requires VA to notify the 
appellant of the information and evidence necessary to 
substantiate the claim and indicate which portion of any such 
information or evidence is to be provided by VA and which is 
to be provided by the claimant.  38 U.S.C.A. § 5103 (West 
2002)  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Unfortunately, in this case, the appellant has never 
been provided with her due process rights.  

First, the Board notes that the appellant was provided with a 
Supplemental Statement of the Case (SSOC) in September 2004, 
which discussed the changes in the law.  However, while the 
SSOC contain a generic recitation of the law, it did not 
inform the appellant of what information and evidence she was 
responsible for providing, and what VA would attempt to 
obtain, in the context of the particular claim presented.  
Accordingly, and given the fact that the appellant has never 
been provided a formal VCAA notice letter in connection with 
the present appeal, it is unlikely that the Board's analysis 
in this regard, if appealed, would survive judicial scrutiny.

In addition, some correspondence is found to be misleading.  
Specifically, the RO should clarify the June 23, 2004, letter 
to the appellant and inform her that her Notice of 
Disagreement was timely filed and that the claim is, in fact, 
on appeal.

Next, the United States Court of Appeals for the Federal 
Circuit invalidated the provisions of 38 C.F.R. §§ 19.9(a)(2) 
and 19.9(a)(2)(ii), which allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  Since the Board no longer has authority to 
correct a missing or defective VCAA duty to notify letter, 
and in light of additional development needed, further 
appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  

The appellant should be given an 
indication as to what VA considered 
"acceptable evidence" of qualifying 
military service and inform the appellant 
that a notarized form received from the 
Philippine Veterans Affairs Office (PVAO) 
is not adequate for purposes of showing 
qualifying service.  

The appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claim.

2.  In addition, the RO should clarify 
the June 23, 2004, letter to the 
appellant and inform her that her Notice 
of Disagreement was timely filed and that 
the claim is, in fact, on appeal.

3.  Then, the RO should re-adjudicate the 
issue on appeal.  If the benefits sought 
remain denied, the appellant and her 
representative, if one is appointed, 
should be provided with an SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


